Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 1 of 73




                 Exhibit 3
        (Redacted Version of
    Document Sought to be Sealed)
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 2 of 73




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                 §
VIAVI SOLUTIONS INC.,            §
                                                             Case No. 5:20-cv-05501-EJD
                                 §
          Plaintiff,             §
                                 §
      v.                         §
                                 §
PLATINUM OPTICS TECHNOLOGY INC., §
                                 §
          Defendant.             §
                                 §

   DEFENDANT PLATINUM OPTICS TECHNOLOGY INC.’S OBJECTIONS AND
   RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                              (NOS. 1-81)

       Pursuant to Federal Rules of Civil Procedure 26 and 34, and the Local Rules of the

Northern District of California, Defendant Platinum Optics Technology Inc. (“Defendant” or

“PTOT”), by and through its attorneys, hereby objects and responds to Plaintiff Viavi Solutions

Inc.’s (“Plaintiff” or “Viavi”) First Set of Requests for Production (Nos. 1-81) dated December 3,

2020 (the “Requests”).

                               PRELIMINARY STATEMENTS

       PTOT’s investigation in this case is ongoing. Subject to its objections, PTOT’s responses

provided herein are based upon information and documents presently available to and understood

by PTOT and its attorneys, and PTOT reserves the right to modify, supplement, or amend these

responses pursuant to Federal Rules of Civil Procedure 26(e) as discovery and its investigation

progress. PTOT reserves its right to rely, at any time including trial, upon subsequently discovered

information or information omitted from the specific responses set forth below as a result of

mistake, oversight, or inadvertence.
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 3 of 73




       PTOT responds to these Requests as it interprets and understands the Requests and based

only upon such information and documents as are presently available and specifically known to

PTOT. If Plaintiff subsequently asserts an interpretation of the Requests that differs from PTOT’s

understanding, PTOT reserves the right to supplement its objections and responses herein.

       Any statement made by PTOT that it will produce documents does not constitute a

representation that PTOT possesses any such documents, or that such documents or things exist.

Furthermore, PTOT does not waive any objections it may have on the grounds of relevance,

authenticity, admissibility, attorney-client privilege, attorney work product, and/or any other

privilege or immunity. PTOT expressly reserves the right, at any time, to object to the wording,

implication, and/or characterization of any response to a Request.

       Nothing contained herein is an admission relative to the existence of any information

sought, to the relevance or admissibility of any response, and/or to the truth or accuracy of any

statement or characterization contained in the Requests.

                                   GENERAL OBJECTIONS

       PTOT responds and objects to the Requests as set forth below. The following General

Objections shall be applicable to, and shall be incorporated by reference in, PTOT’s response to

each Request, whether or not mentioned expressly in any particular response. PTOT does not

waive any of its General Objections by stating specific responses and objections to any particular

Request or by failing to repeat a General Objection.

       1.      PTOT objects to each Request to the extent it seeks to impose any burdens

inconsistent with or in addition to PTOT’s obligations under the applicable rules, including the

Federal Rules of Civil Procedure, the Local Rules for the Northern District of California, the Local

Patent Rules for the Northern District of California, or any order of this Court.




                                                 2
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 4 of 73




       2.      PTOT objects to each Request to the extent it seeks information that is protected

under, the attorney-client privilege, the work product immunity doctrine, common-interest

privilege, and/or any other applicable privilege, prohibition, limitation, or immunity from

disclosure. Inadvertent production of such information shall not constitute a waiver of any

applicable privilege, doctrine, immunity, or objection including, but not limited to, objections on

the basis of competency, confidentiality, relevancy, materiality, proportionality, work product,

privilege, and/or admissibility as evidence.

       3.      PTOT objects to the Requests to the extent they seek information that is confidential

or proprietary. To the extent any of the Requests call for PTOT’s confidential or proprietary

information or documents, PTOT will disclose such information and documents pursuant to a

Protective Order entered in this case.1

       4.      PTOT objects to each Request to the extent it calls for the production of documents

or things not in PTOT’s possession, custody, or control and/or not obtainable by means of a

reasonably diligent search.

       5.      PTOT objects to each Request to the extent it requires PTOT to produce

information in violation of a legal or contractual obligation of nondisclosure or confidentiality to

a third party. PTOT will produce such information if and when it obtains the necessary approvals.

       6.      PTOT objects to each Request to the extent it seeks information that is already in

Plaintiff’s possession or available from a public source.




1
  PTOT notes that the parties submitted a Stipulated Protective Order on January 6, 2021 where
the only disputed issue was the form of the patent prosecution bar. PTOT will designate and
disclose confidential information consistent with the terms of the parties’ agreed-upon Protective
Order.


                                                 3
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 5 of 73




       7.      PTOT objects to each Request to the extent it is overly broad, unduly burdensome,

irrelevant, and/or not proportional to the needs of this case.

       8.      PTOT objects to each Request to the extent it is duplicative or cumulative of

another Request.

       9.      PTOT objects to each Request to the extent it calls for a legal conclusion. PTOT

further objects to each Request to the extent it requires PTOT to engage in legal or expert analysis

and/or render expert opinions in order to respond.

       10.     PTOT objects to each Request to the extent it is not limited in time. PTOT also

objects to each Request to the extent it goes beyond the temporal scope of permitted discovery.

       11.     PTOT objects to each Request to the extent that it exceeds the scope of permissible

discovery by calling for the production of documents and/or things that are neither relevant to any

claim or defense in this litigation nor proportional to the needs of the case.

       12.     PTOT objects to each Request to the extent it has been asked and answered by other

discovery means, thus requiring no further response.

       13.     PTOT objects to each Request to the extent it uses terms that are ambiguous, vague,

undefined, unclear, confusing, or subject to multiple possible definitions.

       14.     PTOT objects to each Request to the extent it seeks disclosure of any information

that may comprise confidential or proprietary information or trade secrets.

       15.     PTOT objects to each Request to the extent it requires the production of “all”

documents and things, “all” or “any” documents, or otherwise seeks “all” or “any” information or

“all facts” relating to the subject of the Request. See e.g., Henry v. Morgan’s Hotel Group, Inc.,

2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at




                                                  4
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 6 of 73




*5 (C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS,

2009 WL 1765295, at *3 (S.D. Cal. June 18, 2009).

        16.     PTOT objects to each Request to the extent it seeks the production of email. PTOT

understands the parties have submitted a Stipulation & Order Re: Discovery of Electronically

Stored Information that provides that Requests for Production under Federal Rules of Civil

Procedure 34 and 45 shall not include email. PTOT will cooperate to produce email discovery in

accordance with the parties’ Stipulation.

        17.     PTOT objects to Plaintiff’s Definitions in their entirety as overly broad, unduly

burdensome, and as vague and ambiguous. Moreover, PTOT objects to the purported definitions

of “Communication,” “Document,” “Thing,” “Identify,” “Describe in detail,” “concerning,”

“relate to,” “related to,” “relating to,” “all,” “any,” “and/or,” “Person” and any other definition that

is outside of the scope of the applicable rules including the Federal Rules of Civil Procedure, the

Local Rules for the Northern District of California, and the Local Patent Rules for the Northern

District of California. PTOT will interpret these terms only to the extent required by the applicable

rules for the purposes of responding to the Requests.

        18.     PTOT objects to Plaintiff’s definition of “PTOT,” “You” and/or “Your” as overly

broad to the extent it covers non-parties. PTOT construes these terms to mean and be limited to

Platinum Optics Technology Inc. and will provide information as it exists within the relevant

business records of Platinum Optics Technology Inc.

        19.     PTOT objects to Plaintiff’s definition of “Asserted Claims” as vague, ambiguous,

overly broad and unduly burdensome as it seeks to include “any additional claims identified by

Viavi during this litigation as being infringed.” For purposes of these Requests, PTOT construes

“Asserted Claims” to mean and be limited to the claims identified in Plaintiff’s Infringement




                                                   5
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 7 of 73




Contentions dated December 3, 2020 (the “Infringement Contentions”). Specifically, PTOT

construes “Asserted Claims” to include: (1) claims 1, 4, 5, 8, 10, 11, 14, and 16-21 of U.S. Patent

No. 9,354,369; (2) claims 1, 5-7, 11, 13-15, 18, 22-27 of U.S. Patent No. 9,588,269; and (3) claims

20, 21, 25, and 27-30 of U.S. Patent No. 10,222,526.

       20.     PTOT objects to Plaintiff’s definition of “Accused Filter” as vague, ambiguous,

overly broad, and unduly burdensome to the extent it is not meaningfully limited in scope, fails to

identify specific products, and/or requires PTOT to perform a technical analysis. Specifically,

PTOT objects to this definition as overly broad in scope to the extent it includes “any optical filter

comprising at least two layers of Hydrogenated Silicon manufactured by PTOT” (emphasis added)

and hereby incorporates by reference its objections to the definition of “Hydrogenated Silicon.”

PTOT also objects to this definition to the extent it seeks information outside of the possession,

custody, or control of PTOT and assumes that PTOT knowingly supplies optical filters for

incorporation into downstream products that may be sold, offered for sale, or imported into the

United States. As a general matter, PTOT cannot and does not track whether its customers or their

customers use, sell, offer for sale, or import into the United States downstream products that

contain PTOT’s filters. PTOT also objects to the definition to the extent it prematurely seeks to

construe a disputed claim term prior to the claim construction phase of the case. PTOT also objects

to the inclusion of products in the definition of “Accused Filter” that fall outside of the scope of

Plaintiff’s contentions. PTOT will treat this term to mean and be limited to the optical filters that

are specifically identified by Viavi in its Infringement Contentions, i.e., the “11246” optical filter.

PTOT contends that because the “11246” filter was sold to Viavi through intermediaries prior to

the effective date of the parties’ Settlement Agreements (VIAVI006131 and VIAVI006137), and

moreover has not been manufactured or sold since May 1, 2020, this filter does not and cannot




                                                  6
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 8 of 73




infringe any of the Asserted Claims of the Asserted Patents. Moreover, PTOT denies that the

product identified by Viavi has been used, sold, offered for sale, or imported into the United States

by PTOT or any third party on behalf of PTOT since May 1, 2020. PTOT lacks information as to

whether any other third party may have used, sold, offered for sale, or imported into the United

States the identified product since May 1, 2020.

       21.     PTOT objects to Plaintiff’s definition of “Accused Sensor” as vague, ambiguous,

overly broad, and unduly burdensome to the extent it is not meaningfully limited in scope, fails to

identify specific products, and/or requires PTOT to perform a technical analysis. PTOT further

objects to this definition as overly broad in scope to the extent it includes “any lens or sensor

assembly, or lens or sensor module” (emphasis added). PTOT hereby incorporates by reference

its objections to the definition of “Accused Filter.” PTOT is not aware of any “lens or sensor

assembly” or “lens or sensor module” that incorporates the filters identified by Viavi. However,

the Accused Filters identified by Viavi were sold to Viavi through intermediaries such that

information regarding any “Accused Sensor” that includes the accused filters is equally available

to Viavi and is already within Viavi’s custody, control or possession.

       22.     PTOT objects to Plaintiff’s definition of “Accused Device” as vague, ambiguous,

overly broad, and unduly burdensome to the extent it is not meaningfully limited in scope, fails to

identify specific products, and/or requires PTOT to perform a technical analysis. PTOT further

objects to this definition as overly broad in scope to the extent it includes “any mobile phone or

tablet computer made, used, sold, offered for sale, or imported into the United States whose

componentry includes an Accused Filter and/or Accused Sensor” (emphasis added). PTOT also

objects to this definition to the extent it seeks information outside of the possession, custody, or

control of PTOT and assumes that PTOT knowingly supplies optical filters for incorporation into




                                                   7
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 9 of 73




downstream products that may be sold, offered for sale, or imported into the United States. As a

general matter, PTOT cannot and does not track whether its customers or their customers use, sell,

offer for sale, or import into the United States downstream products that contain PTOT’s filters.

PTOT hereby incorporates by reference its objections to the definitions of “Accused Filter” and

“Accused Sensor.” PTOT is not aware of any “mobile phone or tablet computer” that incorporates

the filters identified by Viavi, nor has Viavi shown how the identified filters relate to any mobile

phone or tablet made, used, sold, offered for sale, or imported into the United States by

However, the Accused Filters identified by Viavi were sold to Viavi through intermediaries such

that information regarding any “Accused Device” that includes the accused filters is equally

available to Viavi and is already within Viavi’s custody, control or possession. Moreover, in

acquiring the Accused Filters, Viavi’s agent claimed that the filters were for a “Security Camera.”

PTOT provided the filters to Viavi’s agent with that understanding but does not know or have any

way to know whether Viavi’s agent has indeed procured the filters for the represented stated

purpose or some other purposes, except that Viavi has since submitted documents indicating that

at least some of those filters were used for purposes of litigation.

       23.     PTOT objects to Plaintiff’s definition of “Accused Product” and incorporates by

reference its objections to the definitions of “Accused Filter,” “Accused Sensor,” and “Accused

Device” as stated above. In addition, PTOT also objects to this definition as overly broad to the

extent it seeks to include products other than those that are specifically identified by Viavi in its

Infringement Contentions, i.e., the “11246” optical filter. For the purposes of these Interrogatories,

PTOT will limit the term “Accused Product” to mean the “11246” optical filter.

       24.     PTOT objects to Plaintiff’s definition of “Hydrogenated Silicon” in that it is vague,

ambiguous, overly broad, unduly burdensome, and requires PTOT to perform a technical analysis




                                                  8
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 10 of 73




in order to ascertain the scope of the definition. The phrase “any hydrogenated silicon layer

including nitrogen or nitride” is vague, ambiguous and confusing in the context of the definition

of “hydrogenated silicon.” It is not clear what Viavi intends to encompass by defining

“hydrogenated silicon” by reference to layers that include nitrogen or nitride. Additionally, PTOT

further objects to defining “hydrogenated silicon” as meaning “hydrogenated silicon nitride”

because hydrogenated silicon nitride is a different material than hydrogenated silicon. Therefore,

PTOT limits its responses to requests for information and documents concerning “hydrogenated

silicon” to hydrogenated silicon materials whether crystalline or amorphous in form. PTOT also

objects to the definition to the extent it prematurely seeks to construe a disputed claim term prior

to the claim construction phase of the case. PTOT further objects to this definition as overly broad

on the basis that Viavi has not accused any filters with any hydrogenated silicon nitride (or other

nitrogen-containing materials). In addition, PTOT also objects to this definition as overly broad

to the extent it seeks to include products other than those that are specifically identified by Viavi

in its Infringement Contentions, i.e., the “11246” optical filter. For the purposes of these

Interrogatories, PTOT will treat this term to mean and be limited to that product.

       25.     PTOT objects to Plaintiff’s definition of “Low Angle Shift Filter Product” in that

it is vague, ambiguous, overly broad, unduly burdensome, and requires PTOT to perform a

technical analysis in order to ascertain the scope of the definition. PTOT further objects to this

definition as overly broad in scope to the extent it includes “any optical filter” (emphasis added).

PTOT further objects to the definition to the extent it includes products that are irrelevant to the

claims and defenses in this case and/or unknown to PTOT, and to the extent it is not sufficiently

limited in time or scope. PTOT also contends that discovery regarding unidentified filter products

is not proportional to the needs of the case and render any requests incorporating this definition




                                                 9
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 11 of 73




overly broad and unduly burdensome. For the purposes of these Interrogatories, PTOT will

provide further specific objections tailored to the specific requests.

       26.     PTOT objects to Plaintiff’s definition of “Viavi Low Angle Shift Filter” in that it

is vague, ambiguous, overly broad, unduly burdensome, and requires PTOT to perform a technical

analysis in order to ascertain the scope of the definition. PTOT further objects to this definition

as overly broad in scope to the extent it includes “any optical filter” (emphasis added). PTOT

further objects to the definition to the extent it includes products that are irrelevant to the claims

and defenses in this case and/or unknown to PTOT, and to the extent it is not sufficiently limited

in time or scope. For the purposes of these Interrogatories, PTOT will treat this term to mean and

be limited to those Viavi products identified by Viavi in Section D of its Infringement Contentions

(“VIAVI’S PRODUCTS”).

       27.     PTOT objects to Plaintiff’s definition of “Related Foreign Actions” as vague and

ambiguous and will interpret this term as it is reasonably understood by PTOT, which shall mean

the case filed in Taiwan captioned as Viavi Solutions Inc. v. Platinum Optics Technology Inc.,

Intellectual Property Court, Civil Case No. 19 (2019), and the case filed in China captioned as

Viavi Solutions Inc. v. Platinum Optics Technology Inc., Suzhou Intermediate People’s Court,

Suzhou IP Tribunal, Case No. 392 (2019).

       28.     PTOT objects to Plaintiff’s “Instructions” to the extent they purport to require

discovery obligations beyond those required by the Federal Rules of Civil Procedure and the Local

Rules for the Northern District of California.

       29.     PTOT’s statement that responsive documents will be produced does not constitute

a representation that such documents exist, but only that a reasonable search for such documents

has been or will be made. By responding to the Requests, PTOT does not waive any objection that




                                                 10
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 12 of 73




may be applicable to: (a) the use by Plaintiff of any documents provided in a response; or (b) the

admissibility, relevancy, materiality, or proportionality of any of the documents to any issue in this

case. Moreover, any agreement herein to produce documents does not supersede any agreements

made between the parties regarding document production, including e-discovery.

       30.     PTOT objects to the time frame requested by Plaintiff for producing documents in

response to the Requests and will produce documents on a rolling basis starting on or around

February 8, 2021, and ending a reasonable time before the close of fact discovery in this case.

Without obligating itself to do so, PTOT anticipates that the production of documents responsive

to the Requests will substantially complete within 45 days of the date of these responses.




                                                 11
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 13 of 73




                             SPECIFIC OBJECTIONS AND RESPONSES

REQUEST FOR PRODUCTION NO. 1:

All Documents and Things relating to or referencing any Accused Filter made, used, sold, offered
for sale, or imported into the United States, directly or indirectly, by PTOT, a third party on behalf
of PTOT, or any third party, including, but not limited to,


RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding “any” Accused Filter

used, sold offered for sale, or imported into the United States by “any” third party. Requests for

“all documents,” “all facts,” or “all information” relating to a particular claim or allegation are

facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2 (S.D.N.Y. Jan.

25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4, 2009); Mancini v.

Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3 (S.D. Cal. June 18,

2009). PTOT also objects to this Request as it does not describe with reasonable particularity what

is being sought. See Caves v. Beechcraft Corp., 2016 WL 355491 at *5 (N.D. Okla. Jan. 29, 2016).

PTOT also objects to the inclusion of products in the definition of “Accused Filter” that fall outside

of the scope of Plaintiff’s contentions. PTOT will interpret “Accused Filter” to mean and be

limited to the optical filter specifically identified by Viavi in its Infringement Contentions, i.e., the

“11246” optical filter. PTOT contends that because these filters were sold to Viavi through

intermediaries prior to the effective date of the parties’ Settlement Agreements (VIAVI006131 and

VIAVI006137), and moreover have not been manufactured or sold since May 1, 2020, they do not

and cannot infringe any of the Asserted Claims of the Asserted Patents. Moreover, PTOT denies

that the Accused Filters identified by Viavi have been used, sold, offered for sale, or imported into



                                                   12
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 14 of 73




the United States by PTOT or any third party on behalf of PTOT since May 1, 2020, and lacks

knowledge as to whether “any third party” may have used, sold, offered for sale, or imported into

the United States the identified products since May 1, 2020.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been used, sold, offered for sale, or imported into the

United States by PTOT or any third party on behalf of PTOT since May 1, 2020, and PTOT lacks

knowledge as to whether “any third party” may have used, sold, offered for sale, or imported into

the United States the Accused Filters since May 1, 2020. Accordingly, based on its objections and

PTOT’s understanding of the materials sought by this Request, PTOT will not search for

responsive documents because no such documents exist. However, in accordance with Patent

Local Rule 3-4(a), PTOT has produced documents sufficient to show the structure, function, or

operation of the Accused Filters identified by Viavi, i.e., the “11246” optical filter.

REQUEST FOR PRODUCTION NO. 2:

All Documents and Things relating to or referencing any Accused Sensor into which an Accused
Filter is, or was to be, incorporated.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding “any” Accused Sensor.

Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT further objects to this Request as vague, ambiguous, and seeking



                                                 13
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 15 of 73




wholly irrelevant information to the extent it concerns “any Accused Sensor into which an Accused

Filter . . . was to be[] incorporated” and to the extent the phrase “was to be[] incorporated”

improperly broadens the scope of “Accused Sensor” as defined by Plaintiff.

       Subject to and without waiving any of the foregoing objections, PTOT has no knowledge

of “any Accused Sensor” into which the Accused Filters were to be incorporated. In acquiring the

Accused Filters, Viavi’s agent claimed that the filters were for a “Security Camera.” PTOT

provided the filters to Viavi’s agent with that understanding but does not know or have any way

to know whether Viavi’s agent has indeed procured the filters for the represented stated purpose

or some other purposes, except that Viavi has since submitted documents indicating that at least

some of those filters were used for purposes of litigation. Accordingly, based on its objections

and PTOT’s understanding of the materials sought by this Request, PTOT will not search for

responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 3:

All Documents and Things relating to or referencing any Accused Device into which an Accused
Filter is, or was to be, incorporated.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding “any” Accused Device.

Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT also objects to this Request as vague and ambiguous to the extent



                                                14
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 16 of 73




it uses the term “Accused Device” in a way that is inconsistent with the definition provided for by

Plaintiff. (See also General Objection ¶22.) PTOT further objects to this Request as vague,

ambiguous, and seeking wholly irrelevant information to the extent it concerns “any Accused

Device into which an Accused Filter . . . was to be[] incorporated” and to the extent that the phrase

“was to be[] incorporated” improperly broadens the scope of “Accused Device” as defined by

Plaintiff.

        Subject to and without waiving any of the foregoing objections, PTOT has no knowledge

of “any Accused Device” into which the Accused Filters were to be incorporated. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 4:

Three representative samples (with packaging and any accompanying instruction, technical
specification, brochure, and/or other documentation) of each Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

        PTOT objects to this Request on the basis that it is vague and ambiguous in its use of the

phrase “representative samples.” PTOT further objects to this Request as vague and ambiguous

to the extent it seeks “other documentation” along with the requested samples and to the extent the

phrase “packaging and any accompanying instruction, technical specification, brochure, and/or

other documentation” renders the Request overly broad, unduly burdensome, and not proportional

to the needs of the case. PTOT also objects to this Request to the extent it seeks “samples” already

in Viavi’s possession, custody, or control because the Accused Filters identified by Viavi were

sold to Viavi through intermediaries.

        Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.



                                                 15
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 17 of 73




REQUEST FOR PRODUCTION NO. 5:

Documents and Things sufficient to show, on a monthly basis: (1) the identity of each person or
entity that has, directly or indirectly, supplied, provided, sold, and/or transferred each Accused
Filter to any third party, including, but not limited to,                                (2) the unit
quantity of each Accused Filter supplied, sold, or imported into the United States since May 1,
2020; (3) product identifiers used externally by the third party; and (4) the products in which each
Accused Filter is, or was to be, incorporated.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

            PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it encompasses “each person and entity that has, directly or indirectly,

supplied, provided, sold, and/or transferred each Accused Filter to any third party.” PTOT objects

to this .

            Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT or any third party on behalf of

PTOT since May 1, 2020, and PTOT lacks knowledge as to whether “any third party” may have

“supplied, provided, sold, and/or transferred” the Accused Filters since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 6:

All sales records, receipts, purchase orders, and invoices relating to or referencing any Accused
Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

            PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll” sales records, receipts, purchase orders, and invoices

regarding the Accused Filters. PTOT further objects to this Request because it is not sufficiently


                                                  16
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 18 of 73




limited in time or geographic scope and, as a result, seeks information that is neither relevant to

any party’s claims or defenses nor proportional to the needs of the case, such as sales records,

receipts, purchase orders, and invoices that predate May 1, 2020.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 7:

All Documents and Things relating to or referencing any decision by You to design, manufacture,
supply, offer to sell, sell, and/or import into the United States any Accused Filter (whether standing
alone or as a component of any Accused Sensors and/or Accused Devices).

RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT also objects to this Request to the extent it calls for the production of documents

and things that predate May 1, 2020, thereby seeking information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case. PTOT further objects to this

Request on the basis that it is vague and ambiguous in its use of the term “decision” and, as a

result, encompasses “any decision” by PTOT in connection with the Accused Filters, Accused

Sensors, or Accused Devices.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.


                                                 17
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 19 of 73




REQUEST FOR PRODUCTION NO. 8:

All Documents and Things relating to or concerning Your knowledge or awareness that any
product, device, or module incorporating any Accused Filter would be manufactured, used, offered
for sale, sold, and/or imported into the United States.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT also objects to this Request to the extent it calls for the production of documents

and things that predate May 1, 2020, thereby seeking information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020, and PTOT

lacks knowledge as to whether any downstream products incorporating the Accused Filters have

been used, offered for sale, sold, or imported into the United States since May 1, 2020.

Accordingly, based on its objections and PTOT’s understanding of the materials sought by this

Request, PTOT will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 9:

All Documents and Things relating to or referencing the manufacture, distribution, importation,
and/or exportation of any Accused Filter, including but not limited to the supply chain for any
Accused Filter (whether standing alone or as a component of any Accused Sensor and/or Accused
Device).

RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the




                                                18
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 20 of 73




Request. PTOT also objects to this Request to the extent it calls for the production of documents

and things that predate May 1, 2020, thereby seeking information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case. PTOT further objects to this

Request as vague and ambiguous to the extent it seeks information concerning the “supply chain”

for the Accused Filters.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 10:

All Documents and Things concerning any design, manufacturing, processing, engineering, and/or
implementation of the Accused Filters and/or prototypes thereof.

RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT further objects to this Request as seeking information that is neither relevant to

any party’s claims or defenses nor proportional to the needs of the case to the extent it concerns

“prototypes.” Moreover, PTOT objects to this Request as vague and ambiguous to the extent it

seeks information regarding any “processing,” “engineering,” and/or “implementation” of the

Accused Filters.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request regarding the Accused Filters, to

the extent any such documents are located after a reasonable search.



                                                19
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 21 of 73




REQUEST FOR PRODUCTION NO. 11:

All Documents and Things relating to, referencing, or referenced by individuals, including but not
limited to Your employees, involved in the design, manufacturing, processing, engineering, and/or
implementation of the Accused Filters and/or prototypes thereof.

RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT further objects to this Request as seeking information that is neither relevant to

any party’s claims or defenses nor proportional to the needs of the case to the extent it concerns

“prototypes.” PTOT also objects to this Request as vague and ambiguous to the extent it seeks

information regarding individuals “involved” in the “processing,” “engineering,” and/or

“implementation” of the Accused Filters. Moreover, PTOT objects to this Request to the extent

the phrase “referencing, or referenced by” is vague, ambiguous, and renders the Request indefinite

in scope. PTOT will limit any search to documents related to the design and manufacturing of the

Accused Filters.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request regarding the Accused Filters, to

the extent any such documents are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 12:

All Documents and Things concerning any research and development, measurements,
experiments, evaluations, studies, analyses, and/or tests that led to any Accused Filter and/or
prototypes thereof, regardless of whether such activities were performed by or for You, including,
but not limited to, any decision to initiate, continue, discontinue, collaborate, or alter any research
and development, measurements, experiments, evaluations, studies, analyses, and/or tests
performed relating in any way to any Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:



                                                  20
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 22 of 73




       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. (See also General Objection ¶15.) PTOT further objects to this Request as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it concerns “prototypes.” PTOT also objects to this Request as overly

broad and unduly burdensome because it encompasses “any research and development,

measurements, experiments, evaluations, studies, analyses, and/or tests that led to any Accused

Filter” or “relating in any way to any Accused Filter,” “regardless of whether such activities were

performed by or for [PTOT].” Moreover, PTOT objects to this Request as vague and ambiguous

to the extent it seeks information regarding “any decision to initiate, continue, discontinue,

collaborate, or alter” any of the foregoing activities.   PTOT will limit any search to documents

related to the development and testing of the Accused Filters.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 13:

All Documents and Things relating to, referencing, or referenced by individuals, including but not
limited to Your employees, involved in the research and development, measurements,
experiments, evaluations, studies, analysis, and/or tests that led to any Accused Filter and/or
prototypes thereof.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the



                                                 21
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 23 of 73




Request. PTOT also objects to this Request as seeking information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case to the extent it concerns

“prototypes.” PTOT also objects to this Request as overly broad and unduly burdensome to the

extent it seeks information regarding individuals “involved in the research and development,

measurements, experiments, evaluations, studies, analysis, and/or tests” concerning the Accused

Filters. Moreover, PTOT objects to this Request to the extent the phrase “referencing, or

referenced by” is vague, ambiguous, and renders the Request indefinite in scope. PTOT also

objects to this Request as overly burdensome and unreasonably cumulative to the extent it appears

to seek materials that are duplicative of materials sought by Request No. 12.

       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of materials sought

by this Request that is not already covered by Request No. 12.

REQUEST FOR PRODUCTION NO. 14:

Documents and Things sufficient to show the filter structure of each Accused Filter, including any
coating layers and substrate used, including but not limited to Documents and Things identifying
each layer’s chemical composition and element concentration in the layer, material identity (such
as, e.g., Hydrogenated Silicon, silicon dioxide, aluminum oxide, titanium dioxide, niobium
pentoxide, and/or tantalum pentoxide), thickness, refractive indices over a wavelength range of
800 to 1100 nm, and extinction coefficients over a wavelength range of 800 to 1100 nm.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it encompasses “any coating layers and substrate used” in “each Accused

Filter.” PTOT further objects to this Request as vague and ambiguous to the extent it seeks

information regarding the “filter structure” of each Accused Filter and the “material identity” of

each layer in the Accused Filter. PTOT also objects to this Request to the extent it prematurely



                                                 22
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 24 of 73




seeks information that may be the subject of expert discovery, and to the extent it requires PTOT

to engage in legal or expert analysis and/or render expert opinions. PTOT also objects to this

Request because it is unreasonably cumulative of Plaintiff’s other Requests including, e.g.,

Request Nos. 15, 16, 18, and 19.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 15:

Documents and Things sufficient to show the chemical composition and concentration of each
element in each individual layer forming each Accused Filter, including any coating layers and
substrate used, and including, but not limited to, any testing results, simulation results, and/or
measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests the composition and concentration of “each” element in “each”

layer forming “each” Accused Filter. PTOT further objects to this Request as cumulative of

Plaintiff’s Request No. 14 and incorporates by reference PTOT’s objections in response thereto.

Moreover, PTOT objects to this Request on the basis that the phrase “any testing results, simulation

results, and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused

Device” is vague and ambiguous and, to the extent understood, renders this Request overly broad,

unduly burdensome, and neither relevant nor proportional to the needs of this case. PTOT also

objects to this Request to the extent it concerns testing or measurements for any Accused Sensor

and Accused Device because PTOT does not manufacture those products.




                                                23
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 25 of 73




       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 16:

Documents and Things sufficient to show the thickness of each individual layer forming each
Accused Filter, including any coating layers and substrate used, and including but not limited to any
testing results, simulations results, and/or measurements obtained from the Accused Filter,
Accused Sensors, and/or Accused Devices.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests the thickness of “each” layer forming “each” Accused Filter.

PTOT further objects to this Request as cumulative of Plaintiff’s Request No. 14 and incorporates

by reference PTOT’s objections in response thereto. Moreover, PTOT objects to this Request on

the basis that the phrase “any testing results, simulations results, and/or measurements obtained

from the Accused Filter, Accused Sensors, and/or Accused Devices” is vague and ambiguous and,

to the extent understood, renders this Request overly broad, unduly burdensome, and neither

relevant nor proportional to the needs of this case. PTOT also objects to this Request to the extent

it concerns the Accused Sensors and Accused Devices because PTOT does not manufacture those

products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 17:

Documents and Things sufficient to show the optical characteristics of each individual layer
forming each Accused Filter and the optical characteristics of the Accused Filter as a whole.


                                                 24
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 26 of 73




RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests the optical characteristics of “each” layer forming “each”

Accused Filter and the optical characteristics of the Accused Filter “as a whole.” In either instance,

PTOT also objects to this Request on the basis that it is vague and ambiguous in its use of the term

“optical characteristics,” and further objects to this Request to the extent the phrase “the Accused

Filter as a whole” is vague and ambiguous.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 18:

Documents and Things sufficient to show the refractive indices of each individual layer forming
each Accused Filter over a wavelength range of 800 to 1100 nm, including any coating layers and
substrate used, and including but not limited to any testing results, simulations results, and/or
measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests the refractive indices of “each” layer forming “each” Accused

Filter. PTOT further objects to this Request as cumulative of Plaintiff’s Request No. 14 and

incorporates by reference PTOT’s objections in response thereto. PTOT reiterates that this

Request improperly requires PTOT to perform an expert and/or legal analysis. Moreover, PTOT

objects to this Request on the basis that the phrase “any testing results, simulations results, and/or

measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device” is



                                                 25
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 27 of 73




vague and ambiguous and, to the extent understood, renders this Request overly broad, unduly

burdensome, and neither relevant nor proportional to the needs of this case. PTOT also objects to

this Request to the extent it concerns the Accused Sensor and Accused Device because PTOT does

not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 19:

Documents and Things sufficient to show the extinction coefficients of each individual layer
forming each Accused Filter over a wavelength range of 800 to 1100 nm, including any coating
layers and substrate used, and including but not limited to any testing results, simulations results,
and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests the extinction coefficients of “each” layer forming “each”

Accused Filter. PTOT further objects to this Request as cumulative of Plaintiff’s Request No. 14

and incorporates by reference PTOT’s objections in response thereto. PTOT reiterates that this

Request improperly requires PTOT to perform an expert and/or legal analysis. Moreover, PTOT

objects to this Request on the basis that the phrase “any testing results, simulations results, and/or

measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device” is

vague and ambiguous and, to the extent understood, renders this Request overly broad, unduly

burdensome, and neither relevant nor proportional to the needs of this case. PTOT also objects to

this Request to the extent it concerns the Accused Sensor and Accused Device because PTOT does

not manufacture those products.



                                                 26
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 28 of 73




       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 20:

Documents and Things sufficient to show the wavelength range of the passband of each Accused
Filter, including but not limited to any testing results, simulations results, and/or measurements
obtained from any Accused Filter, Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

       PTOT objects to this Request on the basis that the phrase “any testing results, simulations

results, and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused

Device” is vague and ambiguous and, to the extent understood, renders this Request overly broad,

unduly burdensome, and neither relevant nor proportional to the needs of this case. PTOT also

objects to this Request to the extent it concerns the Accused Sensor and Accused Device because

PTOT does not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 21:

Documents and Things sufficient to show the center wavelength shift (in nanometers) of each
Accused Filter when an incidence angle changes from 0º to 30º, including but not limited to any
testing results, simulations results, and/or measurements obtained from any Accused Filter,
Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

       PTOT objects to this Request on the basis that the phrase “any testing results, simulations

results, and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused

Device” is vague and ambiguous and, to the extent understood, renders this Request overly broad,




                                               27
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 29 of 73




unduly burdensome, and neither relevant nor proportional to the needs of this case. PTOT also

objects to this Request to the extent it concerns the Accused Sensor and Accused Device because

PTOT does not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 22:

Documents and Things sufficient to show the blocking level of each Accused Filter outside the
passband between a wavelength range of 400 to 1100 nm, including but not limited to any
testing results, simulations results, and/or measurements obtained from any Accused Filter,
Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

       PTOT to this Request on the basis that the phrase “any testing results, simulations results,

and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device”

is vague and ambiguous and, to the extent understood, renders this Request overly broad, unduly

burdensome, and neither relevant nor proportional to the needs of this case. PTOT also objects to

this Request to the extent it concerns the Accused Sensor and Accused Device because PTOT does

not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 23:

Documents and Things sufficient to show the transmittance characteristics of each Accused Filter in
a wavelength range of 400 to 1100 nm, including but not limited to any testing results, simulations
results, and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused
Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 23:


                                                28
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 30 of 73




       PTOT objects to this Request to the extent the phrase “transmittance characteristics” is

vague and ambiguous. PTOT further objects to this Request on the basis that the phrase “any

testing results, simulations results, and/or measurements obtained from any Accused Filter,

Accused Sensor, and/or Accused Device” is vague and ambiguous and, to the extent understood,

renders this Request overly broad, unduly burdensome, and neither relevant nor proportional to

the needs of this case. PTOT also objects to this Request to the extent it concerns the Accused

Sensor and Accused Device because PTOT does not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 24:

Documents and Things sufficient to show the full width at half maximum of the passband of each
Accused Filter, including but not limited to any testing results, simulations results, and/or
measurements obtained from any Accused Filter, Accused Sensor, and/or Accused Device.

RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

       PTOT objects to this Request on the basis that the phrase “any testing results, simulations

results, and/or measurements obtained from any Accused Filter, Accused Sensor, and/or Accused

Device” is vague and ambiguous and, to the extent understood, renders this Request overly broad,

unduly burdensome, and neither relevant nor proportional to the needs of this case. PTOT also

objects to this Request to the extent it concerns the Accused Sensor and Accused Device because

PTOT does not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.




                                               29
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 31 of 73




REQUEST FOR PRODUCTION NO. 25:

Documents and Things sufficient to show Your technique or method for forming or depositing the
Hydrogenated Silicon layers in each Accused Filter, including but not limited to Documents and
Things identifying the apparatus used to create or form the Hydrogenated Silicon layers, including
the identification of all materials or chemicals present in and operational parameters for any
deposition chamber.

RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

       PTOT objects to this Request on the basis that the term “Hydrogenated Silicon” is vague

and ambiguous and hereby incorporates by reference its objection to that term. PTOT further

objects to this Request as vague and ambiguous to the extent it requests the identification of all

“materials,” “chemicals,” and “operational parameters” in connection with “any deposition

chamber.” Moreover, PTOT objects to this Request to the extent it improperly seeks a legal

conclusion and/or prematurely requests an expert opinion as the term “Hydrogenated Silicon” is a

required claim element for the Asserted Claims of the Asserted Patents. PTOT further objects to

this Request to the extent it is directed solely at PTOT’s trade secret and proprietary know-how

and as overly broad, unduly burdensome, and neither relevant to either party’s claims or defenses

nor proportional to the needs of the case because none of the Asserted Claims of the Asserted

Patents are directed to the “technique” or “method” of depositing layers in filters. Accordingly,

PTOT will not search for or produce responsive documents in light of the irrelevancy of the

requested information and the ambiguity and undue burden associated with this Request.

REQUEST FOR PRODUCTION NO. 26:

All Documents and Things concerning any research and development relating to use of
Hydrogenated Silicon in optical filter products.

RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs




                                                30
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 32 of 73




of the case to the extent it requests “[a]ll Documents and Things concerning any research and

development.” Requests for “all documents,” “all facts,” or “all information” relating to a

particular claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016

WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5

(C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009

WL 1765295, at *3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request as overly broad,

unduly burdensome, and as seeking information that is neither relevant to any party’s claims or

defenses nor proportional to the needs of the case to the extent it generally seeks information

regarding the “use of Hydrogenated Silicon in optical filter products” regardless of whether such

products are accused of infringement in this case. PTOT also objects to this Request on the basis

that the term “Hydrogenated Silicon layers” is vague and ambiguous and will limit the term as

interpreted by PTOT. PTOT further objects to this Request on the basis that it is vague and

ambiguous and overly broad in its reference to the phrase “use . . . in optical filter products.”

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 27:

Documents sufficient to show the first use of Hydrogenated Silicon in Your optical filter products
and first commercial filter product sold or manufactured by You using Hydrogenated Silicon.

RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it calls for the production of documents concerning Hydrogenated Silicon

in “Your optical filter products,” regardless of whether such products are accused of infringement




                                                 31
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 33 of 73




in this case. PTOT also objects to this Request on the basis that it is vague and ambiguous in its

references to “first use” and “first commercial filter product sold or manufactured by [PTOT].”

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 28:

All Documents and Things concerning any research and development relating to Low Angle Shift
Filter Product.

RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” concerning “any research and

development relating to Low Angle Shift Filter Product.” Requests for “all documents,” “all

facts,” or “all information” relating to a particular claim or allegation are facially defective. Henry

v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion

Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp. of New York,

No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3 (S.D. Cal. June 18, 2009). PTOT also

objects to this Request as overly broad and unduly burdensome to the extent it seeks information

about filter products that have not been identified or accused of infringement by Viavi.

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 29:

Documents sufficient to show the first prototype made by You of a Low Angle Shift Filter Product.

RESPONSE TO REQUEST FOR PRODUCTION NO. 29:




                                                  32
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 34 of 73




       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case. PTOT further objects to this Request as vague, ambiguous, and seeking information

that is neither relevant to any party’s claims or defenses nor proportional to the needs of the case

to the extent it concerns “the first prototype. . . of a Low Angle Shift Filter Product” and does not

seek information about filter products accused of infringement by Viavi.

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 30:

Documents sufficient to show the first commercial sale of a Low Angle Shift Filter Product
manufactured or developed by You.

RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it seeks information about filter products that have not been identified or

accused of infringement by Viavi. PTOT also objects to this Request on the basis that the phrase

“the first commercial sale of a Low Angle Shift Filter Product” is vague and ambiguous.

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 31:

All Documents and Things relating to or referencing any comparison of any Accused Filter with
any Asserted Claim.

RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

        PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington


                                                 33
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 35 of 73




Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 32:

All Documents and Things relating to or referencing whether any Accused Filter would or would
not infringe any Asserted Claim.

RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request. However, subject to and without waiving any of the foregoing objections, PTOT will

serve its contentions and/or expert report(s) in accordance with the schedule set by the Court.

REQUEST FOR PRODUCTION NO. 33:

All Documents and Things concerning any attempt by You or on behalf of You to design around
any Asserted Claim.

RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.




                                                34
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 36 of 73




2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request. However, subject to and without waiving any of the foregoing objections, PTOT will

serve its contentions and/or expert report(s) in accordance with the schedule set by the Court.

REQUEST FOR PRODUCTION NO. 34:

All Documents and Things You contend or will contend supports any defense that any Accused
Filter does not infringe one or more of the Asserted Claims.

RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT identifies parties’

Settlement Agreements (VIAVI006131 and VIAVI006137) and will serve its contentions and/or

expert report(s) in accordance with the schedule set by the Court.

REQUEST FOR PRODUCTION NO. 35:

All Documents that support or refute Your statement in Paragraph 3 of Your Defenses and
Paragraphs 9, 14, 19, and 24 of Your Counterclaims stating that “the accused filter comprises
hydrogenated silicon nitride instead of hydrogenated silicon.” See Your Answer to Complaint,
Affirmative Defenses, and Counterclaims (Dkt. No. 32) at 15, 18-19.

RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents” regarding the subject of the Request.


                                                35
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 37 of 73




Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it seeks information

that is protected from disclosure by the attorney-client privilege and work product doctrine. See

e.g., Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-

1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL

4998149, at *3-4 (N.D. Cal. Oct. 15, 2018). PTOT also objects to this Request as it seeks

information regarding claim construction prior to the issuance of a claim construction ruling.

Moreover, PTOT objects to this Request to the extent it prematurely seeks information that may

be the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions.

        Subject to and without waiving any of the foregoing objections, PTOT responds that

Plaintiff has not accused any product with hydrogenated silicon nitride of infringing any Asserted

Claims. Accordingly, PTOT will not search for or produce documents responsive to this Request

at this time.

REQUEST FOR PRODUCTION NO. 36:

All Documents that support or refute Your contention that hydrogenated silicon nitride is not
hydrogenated silicon or an equivalent thereof, including, but not limited to, any Documents
comparing, or testing performed by You or on Your behalf to evaluate such materials.

RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents” regarding the subject of the Request.


                                                36
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 38 of 73




Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it seeks information

that is protected from disclosure by the attorney-client privilege and work product doctrine. See

e.g., Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-

1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL

4998149, at *3-4 (N.D. Cal. Oct. 15, 2018). PTOT also objects to this Request as it seeks

information regarding claim construction prior to the issuance of a claim construction ruling.

Moreover, PTOT objects to this Request to the extent it prematurely seeks information that may

be the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions.

        Subject to and without waiving any of the foregoing objections, PTOT responds that

Plaintiff has not accused any product with hydrogenated silicon nitride of infringing any Asserted

Claims. Accordingly, PTOT will not search for or produce documents responsive to this Request

at this time.

REQUEST FOR PRODUCTION NO. 37:

All Documents and Things relating to non-infringing alternatives or substitutes for the claimed
inventions of the Asserted Claims.

RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the



                                                37
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 39 of 73




Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it seeks

information that is protected from disclosure by the attorney-client privilege and work product

doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408

F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD,

2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018). PTOT also objects to this Request to the

extent it prematurely seeks information that may be the subject of expert discovery, and to the

extent it requires PTOT to engage in legal or expert analysis and/or render expert opinions.

Moreover, PTOT objects to this Request as it seeks information regarding claim construction prior

to the issuance of a claim construction ruling.

       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 38:

All Documents and Things relating to or referencing Your policies or practices concerning patent
clearances, right to use opinions, and/or other mechanisms to avoid infringement of patents,
including the Asserted Patents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).


                                                  38
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 40 of 73




       Subject to and without waiving any of the foregoing objections, based on PTOT’s

understanding of the materials sought by this Request, PTOT responds that it will not search for

responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 39:

All Documents and Things You contend or will contend supports any defense that any Asserted
Claim is invalid and/or unenforceable.

RESPONSE TO REQUEST FOR PRODUCTION NO. 39:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule to be set by the Court, and will

produce relevant, non-privileged documents responsive to this Request, to the extent any such

documents are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 40:

All Documents and Things that You believe to be prior art to any Asserted Claim.

RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.




                                                39
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 41 of 73




Cal. Oct. 15, 2018). Therefore, PTOT will not search for or produce documents responsive to this

Request.

       Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule to be set by the Court, and will

produce relevant, non-privileged documents responsive to this Request, to the extent any such

documents are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 41:

All Documents and Things relating to or referencing any prior art or validity search or investigation
made by or on behalf of You concerning any Asserted Claim, including, but not limited to,
Documents and Things reporting, analyzing, describing, or otherwise associated with such search
or investigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

       PTOT objects to this Request because, as written, it seeks information that is protected

from disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its current investigation and understanding of the documents sought by this Request, no such

documents exist that are not protected from disclosure.

REQUEST FOR PRODUCTION NO. 42:

All Documents and Things relating to or referencing any study, analysis, or opinion concerning
any Asserted Claim and/or the infringement/non-infringement, validity/invalidity, scope,
interpretation and/or enforceability of the Asserted Claims.

RESPONSE TO REQUEST FOR PRODUCTION NO. 42:




                                                 40
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 42 of 73




       PTOT objects to this Request to the extent it prematurely seeks information that may be

the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions.     PTOT further objects to this Request as it seeks

information regarding claim construction prior to the issuance of a claim construction ruling.

Moreover, PTOT objects to this Request because it is unreasonably cumulative of Plaintiff’s other

Requests including, e.g., Request Nos. 31, 32, 34-37, and 39-41. PTOT also objects to this Request

because, as written, it seeks information that is protected from disclosure by the attorney-client

privilege and work product doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v. U.S.

Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc.,

No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its current investigation and understanding of the documents sought by this Request, no such

documents exist that are not protected from disclosure.

REQUEST FOR PRODUCTION NO. 43:

All Documents and Things relating to or referencing any commercial success achieved by the
Accused Products, including, but not limited to, any surveys, reviews, ratings, market approval,
consumer approval, market praise, awards, articles, industry acclaims, and all other indications of
the commercial success associated with the Accused Products.

RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

       PTOT objects to this Request to the extent it prematurely seeks information that may be

the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions. PTOT also objects to this Request because each of the

phrases used in the Request, including “surveys,” “reviews,” “ratings,” “market approval,”

“consumer approval,” “articles,” “industry acclaims,” as well as “other indications of the

commercial success associated with the Accused Products” is vague and ambiguous.



                                                41
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 43 of 73




       Subject to and without waiving any of the foregoing objections, PTOT will interpret

“Accused Filter” to mean and be limited to the optical filters that are specifically identified by

Viavi in its Infringement Contentions, i.e., the “11246” optical filter. Accordingly, based on

PTOT’s understanding of the materials sought by this Request, PTOT responds that it will not

search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 44:

All Documents and Things relating to or referencing any commercial success achieved by the
Viavi Low Angle Shift Filters, including, but not limited to, any surveys, reviews, ratings, market
approval, consumer approval, market praise, awards, articles, industry acclaims, and all other
indications of the commercial success associated with the Viavi Low Angle Shift Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

       PTOT objects to this Request to the extent it prematurely seeks information that may be

the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions. PTOT also objects to this Request because each of the

phrases used in the Request, including “surveys,” “reviews,” “ratings,” “market approval,”

“consumer approval,” “articles,” “industry acclaims,” as well as “other indications of the

commercial success associated with the Viavi Low Angle Shift Filters” is vague and ambiguous.

       Subject to and without waiving any of the foregoing objections, based on PTOT’s

understanding of the materials sought by this Request, PTOT responds that it will not search for

responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 45:

All annual, quarterly, or other periodic financial reports or statements from You, audited or un-
audited, related to any Accused Filter or any Low Angle Shift Product since January 1, 2017.

RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs


                                                42
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 44 of 73




of the case to the extent it requests “[a]ll” financial reports or statements and to the extent it is not

limited to the Accused Filters but encompasses the financials of “any Low Angle Shift Product”

including products that are not sold or offered for sale by PTOT and products that are not accused

of infringement in this case. (See General Objection ¶25.) PTOT further objects to this Request

to the extent it requests documents from as early as January 1, 2017, thereby seeking information

that is neither relevant to any party’s claims or defenses nor proportional to the needs of the case.

Specifically, Viavi has released its claims in connection with PTOT’s products that were sold or

manufactured prior to May 1, 2020 pursuant to the parties’ Settlement Agreements and, therefore,

information predating May 1, 2020 is neither relevant to any party’s claims or defenses nor

proportional to the needs of the case. PTOT also objects to this Request because it is compound

and broadly seeks financial information on “any Accused Filter” as well as “any Low Angle Shift

Product.”

        Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 46:

All Documents and Things relating to press releases concerning any Accused Filter (whether
standing alone or as a component of any Accused Sensor and/or Accused Device).

RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular



                                                   43
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 45 of 73




claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request to the extent it concerns any

Accused Sensor and Accused Device because PTOT does not manufacture those products.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 47:

Documents and Things sufficient to show, on a monthly basis since May 1, 2020 to the present,
the number of units sold and/or supplied, sales prices and volume, gross and net revenues, gross and
net profits, and costs for each Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 47:

       PTOT responds that the Accused Filters identified by Viavi have not been sold by PTOT

since May 1, 2020. Accordingly, based on PTOT’s understanding of the materials sought by this

Request, PTOT will not search for responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 48:

All Documents and Things relating to or referencing Viavi, including but not limited to Viavi Low
Angle Shift Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 48:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request and to the extent it concerns unidentified Viavi Low Angle Shift Filters. Requests for “all

documents,” “all facts,” or “all information” relating to a particular claim or allegation are facially




                                                  44
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 46 of 73




defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016);

Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp.

of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3 (S.D. Cal. June 18, 2009).

PTOT also objects to this Request to the extent it seeks information that is protected from

disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 49:

All Documents and Things relating to or referencing Your first knowledge or awareness of any of
the Asserted Patents, any applications leading to the same, and/or any foreign or United States
patents or application related thereto, such as for example in connection with the Related Foreign
Actions, including, but not limited to, the identity of the individual(s) who gained such knowledge
or awareness, the circumstances under which the knowledge was acquired or awareness was made,
and any actions taken by You as a result of acquiring knowledge or becoming aware of any of the
Asserted Patents, any applications leading to the same, and/or any foreign or United States patents
or applications related thereto.

RESPONSE TO REQUEST FOR PRODUCTION NO. 49:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at



                                                45
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 47 of 73




*3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request to the extent it calls for the

production of documents and things that predate May 1, 2020, thereby seeking information that is

neither relevant to any party’s claims or defenses nor proportional to the needs of the case.

Moreover, PTOT objects to this Request on the basis that it is vague and ambiguous in its use of

the phrase “any applications leading to the same” and further on the basis that the phrase “any

foreign or United States patents or application related thereto” is vague, ambiguous and, to the

extent understood, overly broad, unduly burdensome, and neither relevant nor proportional to the

needs of this case. PTOT also objects to this Request to the extent it seeks information that is as

readily available to Viavi as it is to PTOT, including information regarding the Related Foreign

Actions.

       Subject to and without waiving any of the foregoing objections, PTOT responds that it

became aware of the Asserted Patents in 2018 in connection with the Related Foreign Actions.

However, Viavi has released its claims in connection with PTOT’s products that were sold or

manufactured prior to May 1, 2020 pursuant to the parties’ Settlement Agreements. Accordingly,

based on PTOT’s current investigation and understanding of the materials sought by this Request,

PTOT will not search for responsive documents because no such documents exist that are relevant

to any party’s claims or defenses.

REQUEST FOR PRODUCTION NO. 50:

Documents and Things sufficient to show the date on which You first knew of, or had access to,
any Viavi Low Angle Shift Filter Product, including, but not limited to, the identity of the
individual(s) who gained such knowledge or access, the circumstances under which the knowledge
or access was acquired, and any actions taken by You as a result of acquiring such knowledge of
or access to the Viavi Low Angle Shift Filter Product.

RESPONSE TO REQUEST FOR PRODUCTION NO. 50:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs


                                                46
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 48 of 73




of the case to the extent it concerns unidentified Viavi Low Angle Shift Filters. PTOT also objects

to this Request because, as written, it seeks information that is protected from disclosure by the

attorney-client privilege and work product doctrine. See e.g., Burlington Northern & Santa Fe Ry

Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v.

Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its understanding of the materials sought by this Request, PTOT will not search for responsive

documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 51:

All Documents and Things relating to or referencing any comparisons of any Viavi Low Angle
Shift Filter with any Accused Filter and/or prototypes thereof.

RESPONSE TO REQUEST FOR PRODUCTION NO. 51:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request and to the extent it concerns unidentified Viavi Low Angle Shift Filters. PTOT further

objects to this Request as seeking information that is neither relevant to any party’s claims or

defenses nor proportional to the needs of the case to the extent it concerns “prototypes.” PTOT

also objects to this Request on the ground that the term “any comparisons” is vague and ambiguous

and further renders this Request overly broad and unduly burdensome. PTOT also objects to this

Request because, as written, it seeks information that is protected from disclosure by the attorney-

client privilege and work product doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v.

U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall,

Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018).



                                                47
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 49 of 73




       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its understanding of the materials sought by this Request, PTOT will not search for responsive

documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 52:

All Documents and Things relating to or referencing the purchase, testing, reverse engineering,
deconstruction, copying, disassembling, examination, measurement, technical or competitive
analysis, modeling, simulation, investigation, and/or evaluation of any Viavi Low Angle Shift
Filter, You did or had commissioned on Your behalf (including any such activities performed on
any device, sensor, module, or product incorporating any Viavi Low Angle Shift Filter).

RESPONSE TO REQUEST FOR PRODUCTION NO. 52:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request and to the extent it concerns unidentified Viavi Low Angle Shift Filters. PTOT also

objects to this Request on the basis that it uses vague and ambiguous terms including, but not

limited to, the “testing,” “reverse engineering,” “deconstruction,” “copying,” “disassembling,”

“measurement,” “modeling,” “simulation,” “technical or competitive analysis,” “investigation,”

and “evaluation” of such products, and is further vague and ambiguous to the extent it seeks

information regarding “any device, sensor, module, or product incorporating any [such products].”

PTOT further objects to this Request to the extent it seeks information that is protected from

disclosure by the attorney-client privilege and work product doctrine. See e.g., Burlington

Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir.

2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D.

Cal. Oct. 15, 2018).




                                                48
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 50 of 73




       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its understanding of the materials sought by this Request, PTOT will not search for responsive

documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 53:

All Documents and Things relating to or referencing the purchase, testing, reverse engineering,
deconstruction, copying, disassembling, examination, measurement, technical or competitive
analysis, modeling, simulation, investigation, and/or evaluation of any Low Angle Shift Filter
Product You did or had commissioned on Your behalf (including any such activities performed on
any device, sensor, module, or product incorporating any Low Angle Shift Filter Product).

RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request and to the extent it concerns unidentified Low Angle Shift Filter Products that have not

been identified or accused of infringement by Viavi.     PTOT also objects to this Request on the

basis that it uses vague and ambiguous terms including, but not limited to, the “testing,” “reverse

engineering,” “deconstruction,” “copying,” “disassembling,” “measurement,” “modeling,”

“simulation,” “technical or competitive analysis,” “investigation,” and “evaluation” of such

products, and is further vague and ambiguous to the extent it seeks information regarding “any

device, sensor, module, or product incorporating any [such products].” PTOT further objects to

this Request to the extent it seeks information that is protected from disclosure by the attorney-

client privilege and work product doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v.

U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall,

Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018).




                                                49
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 51 of 73




       Subject to and without waiving any of the foregoing objections, PTOT responds that based

on its understanding of the materials sought by this Request, PTOT will not search for responsive

documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 54:

All marketing, advertising, and sales materials that contain any reference to any Accused Filter,
including, but not limited to, all catalogs, price lists, technical specifications, new product
announcements, brochures, proposals, solicitations, presentations, and advertisements.

RESPONSE TO REQUEST FOR PRODUCTION NO. 54:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll . . . materials” regarding the subject of the Request.

Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT objects to this Request to the extent it requires the production of

documents that predate May 1, 2020, thereby seeking information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case. PTOT also objects to this

Request as vague and ambiguous to the extent it requests all “new product announcements,”

“proposals,” “solicitations,” and “presentations.”

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.




                                                50
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 52 of 73




REQUEST FOR PRODUCTION NO. 55:

All Documents and Things relating to or referencing any marketing, advertising, and/or sales of
any Accused Filter, including, but not limited to, all market analyses, forecasts, business plans,
projections, presentations, and reports.

RESPONSE TO REQUEST FOR PRODUCTION NO. 55:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it requires the

production of documents that predate May 1, 2020, thereby seeking information that is neither

relevant to any party’s claims or defenses nor proportional to the needs of the case. PTOT also

objects to this Request on the basis that it uses phrases that are vague and ambiguous including,

without limitation, “business plans,” “forecasts,” “projections,” “presentations,” and “reports,”

which further renders this Request overly broad and unduly burdensome to the extent it is

understood.

       Subject to and without waiving any of the foregoing objections, PTOT responds that the

Accused Filters identified by Viavi have not been sold by PTOT since May 1, 2020. Accordingly,

based on its objections and PTOT’s understanding of the materials sought by this Request, PTOT

will not search for responsive documents because no such documents exist.




                                                51
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 53 of 73




REQUEST FOR PRODUCTION NO. 56:

Documents sufficient to show Your organizational and corporate structure, including Your parent
corporations, subsidiaries, and affiliates, and including the corporate structure of any entity
involved in the design, development, manufacturing, marketing, importing, and/or sales of any
Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 56:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case. PTOT also objects to this Request as vague, ambiguous, and calling for speculation

to the extent it concerns the corporate structure of “any entity involved in the design, development,

manufacturing, marketing, importing, and/or sales of any Accused Filter.”

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 57:

Documents sufficient to show the corporate nature of Your business, including, but not limited to,
subsidiaries, divisions, and business units; their relationship to You; and the employee hierarchy
of Your business with respect to the marketing, sales, design, manufacturing, research,
development, importation, exportation, and commercialization of the Accused Filters, including,
but not limited to, the reporting relationships of officers, directors, managers, research scientists,
engineers, designers, employees, and agents of You whose duties and/or responsibilities relate in
any way to the Accused Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 57:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case. PTOT also objects to this Request on the basis that the phrase “corporate nature . . .

of [PTOT’s] business” is vague, ambiguous, and calling for speculation as to the scope of the

Request. PTOT further objects to this Request as vague and ambiguous to the extent it relates to




                                                 52
        Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 54 of 73




“subsidiaries, divisions, and business units” and “their relationship to [PTOT],” and to the extent

it seeks information regarding the “employee hierarchy” and “reporting relationships” in PTOT.

Moreover, PTOT objects to this Request as vague, ambiguous, overly broad, and unduly

burdensome to the extent it encompasses activities regarding the “commercialization” of the

Accused Filters and persons “whose duties and/or responsibilities relate in any way to the Accused

Filters.”

        Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 58:

Documents sufficient to identify the past or current officers, directors, managers, research
scientists, engineers, designers, employees, staffs, operators, and agents of Yours, or any third
parties, whose duties and/or responsibilities relate in any way to the Accused Products, and their
individual job description, duties, or responsibilities.

RESPONSE TO REQUEST FOR PRODUCTION NO. 58:

        PTOT objects to this Request as vague, ambiguous, overly broad, unduly burdensome, and

seeking information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case to the extent it concerns “any third parties[] whose duties and/or

responsibilities relate in any way to the Accused Products” and does not relate to the Accused

Filters identified by Viavi. PTOT also objects to this Request because it encompasses “past and

current” information without a relevant timeframe, which renders the Request overly broad and

unduly burdensome. PTOT further objects to this Request as vague and ambiguous to the extent

it seeks the identification of PTOT’s “research scientists,” “engineers,” “designers,” “staffs,”

“operators,” and “agents,” “whose duties and/or responsibilities relate in any way to the Accused

Products” and their “job description, duties, or responsibilities.”




                                                 53
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 55 of 73




       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 59:

All Documents and Things relating to or referencing Your document retention and destruction
policies, including any document hold and/or retention memoranda relating to this action.

RESPONSE TO REQUEST FOR PRODUCTION NO. 59:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request to the extent it seeks information

that is protected from disclosure by the attorney-client privilege, work product doctrine, and/or

any other applicable privilege or protection. See e.g., In re eBay Seller Antitrust Litig., No. C 07-

01882 JF (RS), 2007 WL 2852364, at *3 (N.D. Cal. Oct. 2, 2007) (document retention notices

protected under attorney client privilege and the work product doctrine).

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search. PTOT, however, will not search for or produce “any

document hold and/or retention memoranda relating to this action” because, as written, this portion

of the Request is directed solely at privileged information.




                                                 54
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 56 of 73




REQUEST FOR PRODUCTION NO. 60:

All United States and non-U.S. patent applications or patents, whether pending, abandoned, issued,
or expired, of Yours that relate to or concern any of the Accused Filters or the subject matter related
thereto.

RESPONSE TO REQUEST FOR PRODUCTION NO. 60:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll” documents regarding the subject of the Request.

Requests for “all documents,” “all facts,” or “all information” relating to a particular claim or

allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114, at *2

(S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug. 4,

2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at *3

(S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it prematurely seeks

information that may be the subject of expert discovery, and to the extent it requires PTOT to

engage in legal or expert analysis and/or render expert opinions. PTOT further objects to this

Request as overboard and unduly burdensome since published patent applications and patents

comprised of public information and therefore are equally accessible to Viavi. PTOT also objects

to this Request on the basis that it is cumulative of Plaintiff’s other Requests including, e.g.,

Request No. 62.

       Subject to and without waiving any of the foregoing objections, based on its understanding

of the materials sought by this Request, PTOT responds that it will not search for responsive

documents because no such documents exists.

REQUEST FOR PRODUCTION NO. 61:

All Documents and Things relating to or referencing the patent applications or patents responsive
to the preceding Request for Production, the prosecution of those patents, or the prosecution of



                                                  55
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 57 of 73




any application related to those patents (including reissues, reexaminations, or continuations
thereof).

RESPONSE TO REQUEST FOR PRODUCTION NO. 61:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request to the extent it seeks information

that is protected from disclosure by the attorney-client privilege, work product doctrine, and/or

any other applicable privilege or protection. For example, documents generated by PTOT’s patent

counsel in the course of prosecution may be privileged. See In re Insogna, No. 3:19-CV-1589-

LAB-AHG, 2020 WL 85487, at *8 (S.D. Cal. Jan. 3, 2020). PTOT further objects to this Request

as overboard and unduly burdensome since published patent applications and patents comprised

of public information and therefore are equally accessible to Viavi.

       Subject to and without waiving any of the foregoing objections, based on its understanding

of the materials sought by this Request, PTOT responds that it will not search for responsive

documents because no such documents exists.

REQUEST FOR PRODUCTION NO. 62:

All Documents and Things relating to or referencing any patents or patent applications filed by,
issued to, assigned to, owned by, or licensed to You anywhere in the world, that You contend
describes, depicts, or covers any Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 62:



                                                56
         Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 58 of 73




         PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT further objects to this Request to the extent it requires PTOT

to engage in legal or expert analysis and/or render expert opinions in connection with whether a

patent or patent application “describes, depicts, or covers any Accused Filter” in order to ascertain

the scope of the Request. PTOT also objects to this Request to the extent it seeks information that

is protected from disclosure by the attorney-client privilege, work product doctrine, and/or any

other applicable privilege or protection. For example, documents generated by PTOT’s patent

counsel in the course of prosecution may be privileged. See In re Insogna, No. 3:19-CV-1589-

LAB-AHG, 2020 WL 85487, at *8 (S.D. Cal. Jan. 3, 2020). PTOT also objects to this Request on

the basis that it is cumulative of Plaintiff’s other Requests including, e.g., Request No. 60. PTOT

further objects to this Request as overboard and unduly burdensome since published patent

applications and patents comprised of public information and therefore are equally accessible to

Viavi.

         Subject to and without waiving any of the foregoing objections, based on its understanding

of the materials sought by this Request, PTOT responds that it will not search for responsive

documents because no such documents exists.




                                                 57
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 59 of 73




REQUEST FOR PRODUCTION NO. 63:

All Documents and Things You intend to rely on to support Your positions relating to the scope
and interpretation of any claims of the Asserted Patents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT also objects to this Request to the extent it is not limited to the Asserted Claims

but, instead, encompasses the scope and interpretation of “any claims of the Asserted Patents.”

PTOT further objects to this Request to the extent it prematurely seeks information that may be

the subject of expert discovery, and to the extent it requires PTOT to engage in legal or expert

analysis and/or render expert opinions.

        Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule set by the Court, and will

produce relevant, non-privileged documents responsive to this Request, to the extent any such

documents are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 64:

All Documents and Things relating to or concerning Your understanding, discussion, and/or
definition of the level of skill, experience, education, and/or training of one of ordinary skill in the
art of the Asserted Patents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

        PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. PTOT also objects to this Request to the extent it prematurely seeks information that




                                                  58
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 60 of 73




may be the subject of expert discovery, and to the extent it requires PTOT to engage in legal or

expert analysis and/or render expert opinions. Moreover, PTOT objects to this Request to the

extent it is not limited to the Asserted Claims but, instead, broadly seeks information regarding the

Asserted Patents.

       Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule set by the Court, and will

produce relevant, non-privileged documents responsive to this Request, to the extent any such

documents are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 65:

All Documents and Things relating to or concerning Your understanding, measurement,
discussion, and/or use of the term “passband” in connection with the Accused Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 65:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regard the subject of the Request.

PTOT also objects to this Request because “measurement, discussion, and/or use of the term

‘passband’” is vague and ambiguous.         PTOT also objects to this Request to the extent it

prematurely seeks information that may be the subject of expert discovery, and to the extent it

requires PTOT to engage in legal or expert analysis and/or render expert opinions. PTOT further

objects to this Request as it seeks information regarding claim construction prior to the issuance

of a claim construction ruling.

       Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule set by the Court. Further, in

accordance with Patent Local Rule 3-4(a), PTOT has produced documents sufficient to show the



                                                 59
          Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 61 of 73




structure, function, or operation of the Accused Filters identified by Viavi, i.e., the “11246” optical

filter.

REQUEST FOR PRODUCTION NO. 66:

All Documents and Things relating to or concerning Your understanding, measurement,
discussion, and/or use of the terms “blocking level” and/or “optical density” (or OD) in connection
with the Accused Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 66:

          PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regard the subject of the Request.

PTOT also objects to this Request because “measurement, discussion, and/or use of the terms

‘blocking level’ and/or ‘optical density’ (or OD)” is vague and ambiguous. PTOT also objects to

this Request to the extent it prematurely seeks information that may be the subject of expert

discovery, and to the extent it requires PTOT to engage in legal or expert analysis and/or render

expert opinions. PTOT further objects to this Request as it seeks information regarding claim

construction prior to the issuance of a claim construction ruling.

          Subject to and without waiving any of the foregoing objections, PTOT will serve its

contentions and/or expert report(s) in accordance with the schedule set by the Court. Further, in

accordance with Patent Local Rule 3-4(a), PTOT has produced documents sufficient to show the

structure, function, or operation of the Accused Filters identified by Viavi, i.e., the “11246” optical

filter.

REQUEST FOR PRODUCTION NO. 67:

Documents sufficient to show Your relationship with                               including, but not
limited to, manufacturer, supplier, importer, wholesaler, and retailer relationships.

RESPONSE TO REQUEST FOR PRODUCTION NO. 67:



                                                  60
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 62 of 73




       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it seeks information related to third parties to which PTOT has not sold

the Accused Filters since May 1, 2020.         The Accused Filters were sold to Viavi through

intermediaries prior to the effective date of the parties’ Settlement Agreements and have not been

manufactured or sold since May 1, 2020. PTOT further objects to this Request to the extent it

seeks information that is protected from disclosure by third-party confidentiality rights, and/or any

other applicable privilege or protection.

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 68:

All Documents and Things You were provided by any third party, including, but not limited to,
                              relating to any request to design, manufacture, and/or supply the
Accused Filters, including, but not limited to, Documents and Things concerning any technical
requirements or optical characteristics for such filters and/or any Accused Sensor or Accused
Product into which such filters would be incorporated.

RESPONSE TO REQUEST FOR PRODUCTION NO. 68:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT also objects to the Request to the extent it seeks information

related to third parties to which PTOT has not sold the Accused Filters since May 1, 2020. The


                                                 61
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 63 of 73




Accused Filters were sold to Viavi through intermediaries prior to the effective date of the parties’

Settlement Agreements and have not been manufactured or sold since May 1, 2020. On

information and belief, Viavi is therefore in possession of materials provided by Viavi or its

intermediaries to PTOT in connection with the Accused Filters. PTOT further objects to this

Request to the extent the terms “technical requirements” and “optical characteristics” are vague

and ambiguous and to the extent it calls for speculation as to whether any Accused Filter “would

be incorporated” into any Accused Sensor or Accused Product. PTOT also objects to this Request

to the extent it seeks information that is protected from disclosure by third-party confidentiality

rights, and/or any other applicable privilege or protection.

       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 69:

All Documents and Things referring or relating to any testing, evaluation, or comparison
performed by or on behalf of You to confirm whether the Accused Filters meet any technical
requirements or optical characteristics identified in the Documents referenced in preceding
Request for Production.

RESPONSE TO REQUEST FOR PRODUCTION NO. 69:

       PTOT objects to this Request as vague, ambiguous, overly broad, unduly burdensome, and

seeking information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case to the extent it requests “[a]ll Documents and Things” referring to “any

testing, evaluation, or comparison” in connection with the “technical requirements” or “optical

characteristics” referenced in Plaintiff’s Request No. 68. PTOT hereby incorporates by reference

its objections to Request No. 68.

       Subject to and without waiving any of the foregoing objections, PTOT is willing to meet

and confer with counsel for Plaintiff in order to attempt to understand the scope of this Request.



                                                 62
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 64 of 73




REQUEST FOR PRODUCTION NO. 70:

All Documents and Things You were provided by any third party, including, but not limited to,
                         relating to any Viavi Low Angle Shift Filter or Low Angle Shift Filter
Product.

RESPONSE TO REQUEST FOR PRODUCTION NO. 70:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of this

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT further objects to this Request as overly broad to the extent

it seeks information related to unidentified Viavi Low Angle Shift Filters or Low Angle Shift Filter

Products that have not been identified or accused by infringement by Viavi. PTOT also objects to

this Request to the extent it seeks information that is protected from disclosure by third-party

confidentiality rights, and/or any other applicable privilege or protection.

       Based on its objections, PTOT will not search for or produce documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 71:

All Documents and Things referring or relating to any feedback from customers or downstream
users of the Accused Filters regarding the operation, quality, or any other performance related issues
of any Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 71:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs


                                                 63
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 65 of 73




of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of this

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT also objects to this Request as overly burdensome to the extent

it seeks information already in Viavi’s possession, custody, or control, as the Accused Filters were

ordered by Viavi through intermediaries such that Viavi may be in possession of materials

provided by Viavi or its intermediaries to PTOT in connection with ordering the Accused Filters.

PTOT also objects to this Request as vague and ambiguous as it concerns “feedback from

customers or downstream users” and to the extent it seeks materials regarding “any other

performance related issues” regarding the Accused Filters.

       Subject to and without waiving any of the foregoing objections, based on PTOT’s

understanding of the materials sought by this Request, PTOT responds that it will not search for

responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 72:

All Documents relating to or referencing any Communication between You and any third party,
including, but not limited to,                           that concerns Viavi, the Complaint, the
Accused Filters, this Action, and/or the Related Foreign Actions, or the subject matter of any of
the foregoing.

RESPONSE TO REQUEST FOR PRODUCTION NO. 72:

       PTOT objects to this Request on the basis that it is vague and ambiguous in its wording,

including the use of “any third party” and the reference to “the subject matter of any of the

foregoing.” PTOT further objects to this Request because, as written, it seeks information that is

protected from disclosure by the attorney-client privilege and work product doctrine. See e.g.,



                                                64
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 66 of 73




Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149

(9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at

*3-4 (N.D. Cal. Oct. 15, 2018). Accordingly, PTOT will not search for or produce documents

responsive to this Request.

       However, subject to and without waiving any of the foregoing objections, and to the extent

this Request does not call for privileged information, PTOT is willing to meet and confer with

counsel for Plaintiff in order to attempt to understand the scope of this Request.

REQUEST FOR PRODUCTION NO. 73:

All Documents and Things relating to or referencing any litigation, action, and/or proceeding,
involving any Accused Filter (excluding this Action and the Related Foreign Actions), including,
but not limited to, any litigation, action, and/or proceeding in the United States or elsewhere.

RESPONSE TO REQUEST FOR PRODUCTION NO. 73:

       PTOT objects to this Request on the basis that the phrase any “action, and/or proceeding,

involving any Accused Filter” is vague and ambiguous. To the extent understood, however, PTOT

objects to this Request because, as written, it seeks information that is protected from disclosure

by the attorney-client privilege and work product doctrine. See e.g., Burlington Northern & Santa

Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc.

v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15,

2018). Accordingly, PTOT will not search for or produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 74:

All Documents and Things relating to or referencing any agreements, such as an insurance
agreement, hold harmless agreement, or indemnification agreement, entered into or executed by
You concerning: (1) Your obligation to defend and/or indemnify any third party with respect to a
patent infringement claim concerning the Accused Filter; or (2) a third party’s obligation to defend
and/or indemnify You with respect to a patent infringement claim concerning the Accused Filters.

RESPONSE TO REQUEST FOR PRODUCTION NO. 74:




                                                65
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 67 of 73




       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” referencing “any agreements”

concerning the subject of the Request.        Requests for “all documents,” “all facts,” or “all

information” relating to a particular claim or allegation are facially defective. Henry v. Morgan’s

Hotel Group, Inc., 2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009

WL 10669761, at *5 (C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp. of New York, No. CIV.

07CV1750-L NLS, 2009 WL 1765295, at *3 (S.D. Cal. June 18, 2009). PTOT further objects to

this Request to the extent the phrase “patent infringement claim concerning the Accused Filter [or

Filters]” is vague and ambiguous. PTOT also objects to this Request to the extent it requires PTOT

to engage in legal analysis in order to ascertain the scope of the Request. Moreover, PTOT objects

to this Request to the extent it seeks information that is protected from disclosure by third-party

confidentiality rights, and/or any other applicable privilege or protection.

       Subject to and without waiving any of the foregoing objections, based on PTOT’s

understanding of the materials sought by this Request, PTOT responds that it will not search for

responsive documents because no such documents exist.

REQUEST FOR PRODUCTION NO. 75:

Any patent agreements, including, but not limited to, licenses, relating to any Accused Filter and/or
Low Angle Shift Filter Product.

RESPONSE TO REQUEST FOR PRODUCTION NO. 75:

       PTOT objects to this Request as vague, ambiguous, overly broad, unduly burdensome, and

seeking information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case to the extent it seeks any “patent agreements” and to the extent it concerns

“Low Angle Shift Filter Product.” PTOT further objects to this Request to the extent it seeks



                                                 66
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 68 of 73




information that is protected from disclosure by third-party confidentiality rights, and/or any other

applicable privilege or protection.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent such documents relate

to the Accused Filters and are located after a reasonable search. However, PTOT will not search

for or produce documents responsive to this Request that relate to “Low Angle Shift Filter Product”

in light of the irrelevancy of the information and the undue burden resulting from that portion of

the Request.

REQUEST FOR PRODUCTION NO. 76:

All Documents and Things relating to or referencing any license agreements, covenants-not-to-
sue, settlement agreements, purchase agreements, product development agreements, joint venture
agreements, or co-development agreements for intellectual property that You are involved (as
licensor or licensee), whether in draft form or executed, involving any Accused Filter.

RESPONSE TO REQUEST FOR PRODUCTION NO. 76:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” regarding the subject of the

Request. Requests for “all documents,” “all facts,” or “all information” relating to a particular

claim or allegation are facially defective. Henry v. Morgan’s Hotel Group, Inc., 2016 WL 303114,

at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009 WL 10669761, at *5 (C.D. Cal. Aug.

4, 2009); Mancini v. Ins. Corp. of New York, No. CIV. 07CV1750-L NLS, 2009 WL 1765295, at

*3 (S.D. Cal. June 18, 2009). PTOT further objects to this Request as vague and ambiguous to the

extent it seeks “purchase agreements,” “product development agreements,” and “co-development

agreements for intellectual property” involving the Accused Filters. Moreover, PTOT objects to

this Request to the extent it seeks information that is protected from disclosure by the attorney-



                                                 67
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 69 of 73




client privilege, work product doctrine, third-party confidentiality rights, and/or any other

applicable privilege or protection.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 77:

All Documents and Things produced or received in response to third party subpoenas served in
this Action.

RESPONSE TO REQUEST FOR PRODUCTION NO. 77:

       PTOT objects to this Request as premature because neither party has served any third party

subpoenas in this case. Therefore, PTOT will not search for or produce documents responsive to

this Request at this time.

REQUEST FOR PRODUCTION NO. 78:

All Documents and Things relating to, referring to, or concerning all fact witnesses, expert
witnesses, or persons that You expect to rely on in any way in this Action, and any Documents
and Things furnished to, shown to, produced by, or received from any fact witness, expert witness,
or person that You expect to use as a fact witness or expert witness in this Action.

RESPONSE TO REQUEST FOR PRODUCTION NO. 78:

       PTOT objects to this Request as overly broad, unduly burdensome, and as seeking

information that is neither relevant to any party’s claims or defenses nor proportional to the needs

of the case to the extent it requests “[a]ll Documents and Things” concerning PTOT’s witnesses

in this case and further encompasses “any Documents and Things furnished to, shown to, produced

by, or received from” those witnesses.       Requests for “all documents,” “all facts,” or “all

information” relating to a particular claim or allegation are facially defective. Henry v. Morgan’s

Hotel Group, Inc., 2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016); Cole v. Asurion Corp., 2009

WL 10669761, at *5 (C.D. Cal. Aug. 4, 2009); Mancini v. Ins. Corp. of New York, No. CIV.


                                                68
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 70 of 73




07CV1750-L NLS, 2009 WL 1765295, at *3 (S.D. Cal. June 18, 2009). PTOT also objects to this

Request as vague and ambiguous to the extent is seeks information regarding “persons that [PTOT]

expect[s] to rely on in any way” in this case. PTOT further objects to this Request as premature

in light of the stage of discovery in this case. Moreover, PTOT further objects to this Request to

the extent it seeks information that is protected from disclosure by the attorney-client privilege and

work product doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court

(Kapsner), 408 F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No.

17CV04467BLFVKD, 2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018). Accordingly, PTOT

will not search for or produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 79:

Documents and Things sufficient to identify all competitors of Yours with respect to any Accused
Filters and their respective market shares.

RESPONSE TO REQUEST FOR PRODUCTION NO. 79:

       PTOT objects to this Request as vague, ambiguous, overly broad, unduly burdensome, and

seeking information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case to the extent it encompasses “all competitors” with respect to the Accused

Filters and “their respective market shares.” PTOT further objects to this Request to the extent it

prematurely seeks information that may be the subject of expert discovery, including information

regarding each such competitor’s market share.

       Subject to and without waiving any of the foregoing objections, PTOT will produce

relevant, non-privileged documents responsive to this Request, to the extent any such documents

are located after a reasonable search.

REQUEST FOR PRODUCTION NO. 80:

Documents and Things that support Your contention that there is a justiciable case or controversy
over PTOT’s infringement of the ’995 patent.


                                                 69
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 71 of 73




RESPONSE TO REQUEST FOR PRODUCTION NO. 80:

       PTOT objects to this Request as vague, ambiguous, overly broad, unduly burdensome, and

seeking information that is neither relevant to any party’s claims or defenses nor proportional to

the needs of the case to the extent the ’995 patent has been voluntarily dismissed by Viavi. PTOT

objects to this Request as seeking information that is protected from disclosure by the attorney-

client privilege, work product doctrine, and/or other applicable privilege or protection. See e.g.,

Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408 F.3d 1142, 1148-1149

(9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD, 2018 WL 4998149, at

*3-4 (N.D. Cal. Oct. 15, 2018). Accordingly, PTOT will not search for or produce documents

responsive to this Request at this time.

REQUEST FOR PRODUCTION NO. 81:

All Documents identified in response to, or relate in any way to, Your responses to Viavi’s First
Set of Interrogatories (Nos. 1-18).

RESPONSE TO REQUEST FOR PRODUCTION NO. 81:

       PTOT objects to this Request as vague, ambiguous, overly broad and unduly burdensome

to the extent it seeks the production of “[a]ll Documents . . . relate in any way to” PTOT’s responses

to the First set of Interrogatories. PTOT further objects to this Request to the extent it seeks

information that is protected from disclosure by the attorney-client privilege and work product

doctrine. See e.g., Burlington Northern & Santa Fe Ry Co. v. U.S. Dist. Court (Kapsner), 408

F.3d 1142, 1148-1149 (9th Cir. 2005); Finjan, Inc. v. Sonicwall, Inc., No. 17CV04467BLFVKD,

2018 WL 4998149, at *3-4 (N.D. Cal. Oct. 15, 2018).

       Subject to and without waiving any of the foregoing objections, PTOT will produce

documents identified in response to Viavi’s First Set of Interrogatories.




                                                 70
      Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 72 of 73




Date: January 19, 2021               Respectfully submitted, by

                                     /s/ David S. Bloch

                                     David S. Bloch (SBN 184530)
                                     blochd@gtlaw.com
                                     GREENBERG TRAURIG, LLP
                                     4 Embarcadero Center, Suite 3000
                                     San Francisco, CA 94111-5983
                                     Telephone: 415.655.1271
                                     Facsimile: 415.520.5609

                                     Attorneys for Defendant
                                     Platinum Optics Technology Inc.




                                     71
       Case 5:20-cv-05501-EJD Document 62-3 Filed 02/24/21 Page 73 of 73




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on this 19th day of January,

2021, via electronic mail, upon all counsel of record.



                                                         /s/ David S. Bloch




                                                72
